Citation Nr: 0814621	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  07-01 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
30 percent for major depression and post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an initial disability rating higher than 
10 percent for a scar on the left foot.

3.  Entitlement to an initial disability rating higher than 
20 percent for the residuals of a tibial sesamoid fracture 
and bunionectomy of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and M.R.


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 2001 to 
November 2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina.  Jurisdiction over the claims 
file subsequently was transferred to the RO in St. 
Petersburg, Florida.

In December 2007, the veteran and her fiancée testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of that proceeding is of record.

The Board notes that the veteran submitted additional 
evidence pertaining her claims at the December 2007 hearing 
and in January 2008.  The veteran waived her right to have 
this evidence initially considered by the originating agency.

The issue of entitlement to an initial disability rating 
higher than 20 percent for the residuals of a tibial sesamoid 
fracture and bunionectomy of the left foot is addressed in 
the REMAND that follows the order section of this decision.


FINDINGS OF FACT

1.  The veteran's major depression and PTSD are manifested by 
occupational and social impairment that most nearly 
approximates reduced reliability and productivity.

2.  The scar on the veteran's left foot is approximately 
three centimeters long and painful on examination; it is not 
deep or unstable and does not cause limited motion. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 
30 percent for major depression and PTSD have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9434 (2007).

2.  The criteria for an initial disability rating higher than 
10 percent for a scar on the left foot have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, 
Diagnostic Code 7804 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The VCAA also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  In addition, VA must also request that the 
veteran provide any evidence in the claimant's possession 
that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The Court further held that VA failed to demonstrate that 
"lack of such a pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by 
the Veterans Benefits Act of 2002, Pub. L. No. 107-330, 
§ 401, 116 Stat. 2820, 2832) (providing that '[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error')."  Id. 
at 121.  However, the Court also stated that the failure to 
provide such notice in connection with adjudications prior to 
the enactment of the VCAA was not error and that in such 
cases the claimant is entitled to "VCAA-content complying 
notice and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the veteran with 
adequate VCAA notice, to include notice that she should 
submit any pertinent evidence in her possession and notice 
concerning the effective-date element of the claim, by 
letters mailed in March 2006 and April 2006.  Although these 
letters were sent after the initial adjudication of the 
claims, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that higher initial 
disability ratings are not warranted for the veteran's 
psychiatric disability and the scar on her left foot.  
Consequently, no effective date for an increased rating will 
be assigned so the failure to provide earlier notice with 
respect to that element of the claims is no more than 
harmless error.  Moreover, following the provision of the 
required notice and on the basis of all evidence of record 
prior to the certification of this appeal, the RO 
readjudicated the claims.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
RO on the merits of either claim would have been different 
had complete VCAA notice been provided at an earlier time. 

The Board also notes that the veteran's service medical 
records and post-service treatment records have been obtained 
and that she has been afforded a VA examination.  Neither the 
veteran nor her representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate either of the claims.  The Board also is 
unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that originating agency has complied with 
the duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

Accordingly, the Board will address the merits of the claims.

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient.  Above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities at issue.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to either disability.

Psychiatric Disability

The veteran's service-connected psychiatric disability 
currently is evaluated as 30 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9434 (2007).  This code 
provides that a 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).

A 50 percent disability rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

In this case, the evidence does not support the criteria for 
a 50 percent disability rating.  The evidence is not 
consistent with a flattened affect.  Indeed, a February 2006 
outpatient treatment record notes that the veteran's affect 
was labile but that she moderated it well.  Although her 
affect was noted to be congruent with a depressed mood in May 
2006 and June 2006 outpatient treatment records, the records 
did not identify her affect as flat.  In addition, her affect 
was full according to October 2007 and November 2007 
treatment records.

The evidence is not consistent with circumstantial, 
circumlocutory, or stereotyped speech.  The veteran's speech 
consistently has been described in normal terms.  She 
communicated directly and openly at an October 2005 VA 
examination.  An April 2006 outpatient treatment record notes 
that her speech was not pressured, and a May 2006 outpatient 
treatment record indicates that it was of standard rate and 
volume.  According to an October 2007 outpatient treatment 
record, the veteran's speech was clear and relevant.

The evidence is not consistent with panic attacks more than 
once a week.  Indeed, the evidence does not support a history 
of panic attacks.  Panic is not defined in the rating 
schedule but generally is defined as "acute, extreme anxiety 
with disorganization of personality and function."  
Dorland's Illustrated Medical Dictionary 1220 (28th ed. 
1994).  On VA examination in October 2005, the veteran denied 
panic attacks, and there is no evidence of panic attacks in 
subsequent VA outpatient treatment records.

The evidence is not consistent with impaired judgment.  VA 
outpatient treatment records reveal that the veteran's 
judgment was evaluated as modest in April 2006; adequate in 
May 2006; and sound in October 2007 and November 2007.   

The evidence of record does not directly address the 
criterion of difficulty in understanding complex commands and 
impaired abstract thinking.  However, the October 2005 VA 
examiner noted no impairment of thought process or 
communication and no evidence of a thought disorder.  In 
addition, VA outpatient treatment records show that the 
veteran's cognition was evaluated as within normal limits in 
February 2006 and May 2006, and her thinking was evaluated as 
well-organized and reality-based in October 2007 and November 
2007.  These findings indicate no impairment in thinking or 
the ability to understand commands.

The evidence is not consistent with impairment of both short- 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks).  On VA examination 
in October 2005, the veteran reported short-term memory 
problems, and a November 2007 outpatient treatment record 
indicates that she reported experiencing periods of 
confusion.  However, VA outpatient treatment records dated 
from February 2006 to November 2007 reflect no memory 
problems.  Moreover, even assuming short-term memory 
impairment is shown, long-term memory impairment is not.  The 
Board interprets this criterion as requiring both types of 
memory impairment.  See Melson v. Derwinski, 1 Vet. App. 334 
(June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met); compare Johnson v. Brown, 7 Vet. 
App. 95 (1994) (only one disjunctive "or" requirement must 
be met in order for an increased rating to be assigned).

The evidence is somewhat consistent with difficulty in 
establishing effective work and social relationships.  The 
record reflects that the veteran is engaged to be married and 
that she lives with her fiancée.  At the December 2007 
hearing, however, her fiancée testified that the veteran 
tends to isolate herself at home, and an April 2006 
outpatient treatment record notes that the veteran is 
isolated.  A May 2006 VA outpatient treatment record notes 
that the veteran quit her job because she was overwhelmed by 
stress, and she testified in December 2007 that she has 
difficulty getting along with co-workers.  

The evidence is consistent with disturbances of motivation 
and mood.  The veteran's mood consistently has been evaluated 
as depressed.  She reported crying spells and feelings of 
guilt and sadness at the October 2005 VA examination and on 
numerous occasions when she was seen by VA for outpatient 
treatment.

Based on the medical evidence of record, the Board finds the 
type and degree of symptomatology contemplated by a 50 
percent disability rating is not shown.  The preponderance of 
the evidence establishes that the veteran's acquired 
psychiatric disability results in a level of impairment that 
more nearly approximates the social and occupational 
impairment with occasional decrease in work efficiency 
required for a 30 percent disability rating than the 
occupational and social impairment with reduced reliability 
and productivity contemplated by a 50 percent disability 
rating.

In making the above determination, the Board has considered 
the veteran's Global Assessment of Functioning (GAF) scores.  
GAF scores are based on a scale reflecting "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) ([citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

The October 2005 VA examiner assigned the veteran a GAF score 
of 55.  In an April 2006 VA outpatient treatment record, her 
psychiatrist assigned a GAF of 58.  GAF scores of 50 and 47 
were assigned in October 2007 and November 2007 VA outpatient 
treatment records.

The Board notes that GAF scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Here, some of the GAF scores assigned appear to reflect 
symptomatology more serious than the disability picture 
painted by the above-discussed objective findings.  The 
objective findings show no flat affect, circumstantial 
speech, panic attacks, suicidal ideation, severe obsessional 
rituals, frequent shoplifting, or inability to keep a job.  
Moreover, the most recent November 2007 outpatient treatment 
record, which contains a GAF score of 47, notes that the 
veteran's symptoms were present but more contained and that 
she appeared to be responding to a combination of medication 
and counseling.  In light of the inconsistencies between the 
assigned GAF scores and the objective findings of record, the 
Board favors the objective findings because they are 
explained and supported by detailed medical evidence.

In sum, for the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to a higher initial 
disability rating for psychiatric disability.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
veteran's service-connected psychiatric disability warranted 
a disability rating higher than 30 percent.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Left Foot Scar

The scar on the veteran's left foot is evaluated as 10 
percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2007).  That codes provides that a single 10 percent 
disability rating is warranted for a superficial scar that is 
painful on examination.  Accordingly, an initial disability 
rating higher than 10 percent is not available under this 
code.

The Board has considered whether the veteran is entitled to a 
higher or separate compensable disability rating under the 
other Diagnostic Codes applicable to scars but concluded that 
she is not.  The medical evidence of record shows that the 
symptomatology associated with the veteran's scar involves 
pain on palpation.  Since there is no evidence that the scar 
is deep, unstable, or causes limited motion, Diagnostic Codes 
7801 and 7803 are inapplicable to her claim for a higher 
initial disability rating.  Similarly, since the scar is 
located on the veteran's foot and is approximately three 
centimeters long, Diagnostic Codes 7800, 7802, and 7805 also 
are inapplicable. 

Consideration also has been given to assigning a staged 
rating; however, at no time during the period in question has 
the scar warranted more than the assigned rating of 10 
percent.  See Fenderson, 12 Vet. App. 119 (1999).

Extra-schedular Consideration

Finally, the Board has considered whether either of the 
veteran's claims should be referred for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2007).  The 
record reflects that the veteran has not required frequent 
hospitalizations for her psychiatric disability or the scar 
on her left foot.  The Board notes that, according to a May 
2006 VA outpatient treatment record, the veteran left her 
previous job because it resulted in overwhelming stress.  
However, at the December 2007 hearing the veteran testified 
that she was working in a new job.  The evidence shows that 
the manifestations of the veteran's disabilities are not in 
excess of those contemplated by the schedular criteria.  In 
sum, there is no indication in the record that the average 
industrial impairment from the either of the disabilities at 
issue would be in excess of that contemplated by the assigned 
evaluations.  Therefore, the Board has determined that 
referral of either claim for extra-schedular consideration is 
not warranted.


ORDER

Entitlement to an initial disability rating higher than 30 
percent for major depression and PTSD is denied.

Entitlement to an initial disability rating higher than 10 
percent for a scar on the left foot is denied.


REMAND

The Board finds that the veteran is entitled to a new VA 
examination in order to determine the current level of 
severity of the service-connected residuals of a tibial 
sesamoid fracture and bunionectomy of the left foot.  In a 
January 2008 statement, the veteran alleged that her left 
foot disability has worsened since her last VA examination in 
October 2005.  At the December 2007 hearing, she and her 
fiancée testified that the symptomatology associated with her 
left foot disability forced her to quit her job as a nursing 
assistant.  She also testified that her disability has 
prevented her from obtaining similar jobs and that she 
currently works as a housekeeping aide.

The record shows that the veteran underwent surgery on her 
left foot in May 2006 and was diagnosed with post-traumatic 
surgical arthritis in October 2006.  The most recent VA 
outpatient treatment records associated with the claims file 
reveal that she continues to experience significant pain in 
her left foot.  However, the record is unclear regarding the 
full nature and extent of the veteran's left foot disability.  
For example, several VA outpatient treatment records note 
that the veteran's uses a cane, walks with a slight limp, and 
experiences weakness in her left foot.  The most recent VA 
outpatient treatment records, however, contain no reference 
to these aspects of her disability.  

Since the veteran has reported a worsening of her symptoms 
since the last VA examination, the Board finds that a new VA 
examination is necessary in order to decide the veteran's 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(c)(4) (2007).  See also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 
(1991).  The Board also finds that the veteran's most recent 
VA outpatient treatment records should be obtained since they 
may contain information concerning her current level of 
disability.  38 C.F.R. § 3.159(c)(2).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The AMC or RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran, including VA 
outpatient treatment records for the 
period since November 2007.  If it is 
unable to obtain any such evidence, it 
should so inform the veteran and her 
representative and request them to 
provide the outstanding evidence.

2.  Then, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
nature and severity of the service-
connected residuals of a tibial sesamoid 
fracture and bunionectomy of the left 
foot.  The claims folder must be made 
available to and reviewed by the 
examiner.

The examiner should describe with 
specificity all symptomatology and 
functional impairment due to the veteran's 
left foot disability, including any 
functional impairment due to pain, 
incoordination, weakened movement, and 
excess fatigability, as well as any 
increase in functional impairment on 
repeated use or during flare ups.  To the 
extent possible, the examiner should 
distinguish the manifestations of the 
service-connected residuals of a tibial 
sesamoid fracture and bunionectomy of the 
left foot from the manifestations of any 
other foot disorders present.

The examiner should provide an opinion as 
to whether the functional impairment 
resulting from the service-connected 
disability is moderate, moderately 
severe, or severe.  The examiner also 
should provide an opinion concerning the 
impact of the service-connected left foot 
disability on the veteran's ability to 
work.

The rationale for all opinions expressed 
also should be provided.

3.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claim based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, she and her 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond before the case is returned to the 
Board for further appellate action.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


